DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 1-10, and newly related claims 21-30 in the reply filed on 8/24/2022 is acknowledged.  The traversal is on the ground(s) that Group I and Group III claims recite developing an ageing model for an ESD.  This is not found persuasive because as described in the restriction requirement (6/27/22) the groups require or do not require the specifics of the other groups.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 21-25, and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindemann (US 2017/0267116).

As for claims 1-8, 21-25, and 28-30, Lindemann discloses the invention as claimed, including:

1. (Original) A method, comprising: 
retrieving an aging model for an energy storage device (ESD), the aging model configured to predict performance loss to be incurred by the ESD under respective charge conditions of a plurality of charge conditions [paragraphs 0027-0029. 0035-0036 – Lindemann’s developing an adaptive SOC model (ageing model) based on a plurality of battery conditions and/or degradation; utilizes the model to determine charge control or configurations that limit, during a time period, charging operations to minimize performance losses]; 
utilizing the aging model to determine a charge configuration for the ESD that maintains performance loss incurred by the ESD under a threshold for a specified timespan [paragraphs 0027-0029. 0035-0036 – Lindemann’s developing an adaptive SOC model (ageing model) based on a plurality of battery conditions and/or degradation; utilizes the model to determine charge control or configurations that limit, during a time period, charging operations to minimize performance losses]; and
causing a charging device to perform one or more charge operations on the ESD in accordance with the determined charge configuration [paragraphs 0008, 0027-0029. 0035-0036 – Lindemann’s developing an adaptive SOC model (ageing model) based on a plurality of battery conditions and/or degradation; utilizes the model to determine charge control or configurations that limit, during a time period, charging operations to minimize performance losses].  
2. (Original) The method of claim 1, wherein the ESD comprises a battery and wherein the charge configuration determined for the ESD specifies a charge rate for the one or more charge operations [see as cited in claim 1 as well as paragraphs 0004-0005].  
3. (Original) The method of claim 1, wherein causing the charging device to perform a charge operation on the ESD comprises: 
generating charge instructions corresponding to the determined charge configuration, the charge instructions configured to cause the charging device to implement the charge operation in accordance with the determined charge configuration [see as cited in claim 1 as well as paragraph 0015].  
4. (Original) The method of claim 3, wherein the determined charge configuration defines a multi-step charge operation [paragraph 0036], and 
wherein causing the charging device to perform the charge operation on the ESD comprises: 
generating a plurality of charge step commands, each charge step command configured to cause the charging device to implement a respective one of a plurality of charging steps of the multi-step charge operation [Fig. 3 and paragraphs 0036-0053, describing figure 3, which disclose a plurality of charge step commands].  
5. (Original) The method of claim 1, wherein the aging model is further configured to quantify a maximum extent of degradation to an energy storage capacity of the ESD under the respective charge conditions [see as cited in claim 3 as well as paragraph 0054 where the maximum degradation is quantified].  
6. (Original) The method of claim 5, wherein the aging model is further configured to predict a rate at which the energy storage capacity of the ESD will reach the maximum extent of degradation under the respective charge conditions [paragraph 0021 and 0054].  
7. (Original) The method of claim 1, wherein the aging model is configured to quantify degradation of a performance characteristic of the ESD as a function of time and the respective charge conditions [see as cited in claim 1].  
8. (Original) The method of claim 7, further comprising: segmenting the specified timespan into a plurality of usage periods [see as cited in claim 1, especially the SOC bins]; and determining a plurality of charge configurations for the usage periods, the plurality of charge configurations determined such that a cumulative performance loss incurred by the ESD over the plurality of usage periods is maintained below the threshold [see as cited in claim 1 as well as claim 4].    
21. (New) An apparatus, comprising: 
a processor coupled to a memory [paragraph 0023]; and 
an energy storage device (ESD) manager configured for operation on the processor [paragraph 0023], the ESD manager configured to: 
retrieve an aging model for an ESD, the aging model configured to predict performance loss to be incurred by the ESD under respective charge conditions of a plurality of charge conditions, utilize the aging model to determine a charge configuration for the ESD that maintains performance loss incurred by the ESD under a threshold for a specified timespan, and cause a charging device to implement a charge operation on the ESD in accordance with the determined charge configuration [see as cited in claim 1].  
22. (New) The apparatus of claim 21, wherein the ESD manager is further configured to: retrieve a plurality of charge-related aging (CRA) datasets corresponding to the ESD, each CRA dataset comprising measurements of performance degradation observed in a first ESD charged under charge conditions of a first set of charge conditions, the charge conditions of the first set of charge conditions configured to produce charge-related performance degradation exceeding a model threshold; acquire one or more non-charge-related aging (NCRA) datasets corresponding to the ESD, each NCRA dataset comprising measurements of performance degradation observed in a second ESD charged under charge conditions of a second set of charge conditions, the charge conditions of the second set of charge conditions configured to produce charge-related performance degradation below the model threshold; and determine the aging model for the ESD based, at least in part, on comparisons between the CRA datasets and the NCRA datasets.  
23. (New) The apparatus of claim 22, wherein the ESD manager is further configured to: determine a maximum extent of age-related performance degradation based, at least in part, on performance degradation observed in one or more of the CRA datasets and the NCRA datasets; and attribute a portion of the maximum extent of age-related performance degradation to respective charge conditions of the first set of charge conditions based, at least in part, on comparisons between CRA datasets corresponding to the respective charge conditions of the first set of charge conditions and the NCRA datasets.  
24. (New) The apparatus of claim 21, wherein the ESD manager is further configured to: divide the usage timespan into a plurality of usage periods [see as cited in claims 1, especially SOC bins and control targets and charging strategy within the bins]; determine a plurality of charge configurations for the ESD, each specifying charge conditions for the ESD during a respective usage period of the plurality of usage periods, the plurality of charge configurations determined such that the aging model predicts that performance loss incurred by the ESD will remain under the threshold throughout the plurality of usage periods [see as cited in claim 1 and especially SOC bins and control targets and charging strategy within the bins]; and 
generate charge instructions configured to cause the charging device to implement charge operations on the ESD during respective usage periods of the plurality of usage periods in accordance with corresponding charge configurations of the plurality of charge configurations determined for the ESD see as cited directly above and paragraph 0015.  
25. (New) A non-transitory computer-readable storage medium comprising instructions configured to cause a processor to implement operations for managing energy storage [see as cited in claim 21], the operations comprising: 
acquiring an aging model configured to predict degradation to a performance characteristic of an energy storage device (ESD) over a usage timespan based, at least in part, on charge conditions on the ESD during the usage timespan [see as cited in claim 1]; 
determining a charge configuration for the ESD, the charge configuration determined such that the aging model predicts that the performance characteristic of the ESD will remain above the threshold throughout the usage timespan [see as cited in claim 1]; and 
generating charge instructions [paragraph 0015] configured to cause a charging device to implement charge operations on the ESD in accordance with the determined charge configuration [see as cited in claim 1].  
28. (New) The non-transitory storage medium of claim 25, wherein the aging model is configured to: quantify a maximum extent of degradation to the performance characteristic incurred due to the charge conditions, and project a rate that the performance characteristic of the ESD will reach the maximum extent of degradation [see as cited in claim 6].  
29. (New) The non-transitory storage medium of claim 25, the operations further comprising: 
dividing the usage timespan into a plurality of usage periods; determining a plurality of charge configurations for the ESD, each specifying charge conditions for the ESD during a respective usage period of the plurality of usage periods, the plurality of charge configurations determined such that the aging model predicts that the performance characteristic of the ESD will remain above the threshold throughout the plurality of usage periods [see as cited in claims 1, 4, and 6]; and 
generating the charge instructions such that the charge instructions are configured to cause the charging device to implement charge operations on the ESD during respective usage periods of the plurality of usage periods in accordance with corresponding charge configurations of the plurality of charge configurations determined for the ESD [see as cited in claims 1, 4, and 6].  
30. (New) The non-transitory storage medium of claim 29, further comprising determining an amount of degradation to the performance characteristic at an end of the usage timespan based, at least in part, on the charge conditions of the ESD during each usage period of the plurality of usage periods [see as cited in claims 1, 4, and 6’].  

Claims 9-10, and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
9. (Original) The method of claim 1, further comprising developing the aging model for the ESD, comprising: acquiring a plurality of charge-related aging (CRA) datasets corresponding to the ESD, each CRA dataset comprising measurements of performance degradation observed in a first ESD charged under charge conditions of a first set of charge conditions, the charge conditions of the first set of charge conditions configured to produce charge-related performance degradation exceeding a model threshold; acquiring one or more non-charge-related aging (NCRA) datasets corresponding to the ESD, each NCRA dataset comprising measurements of performance degradation observed in a second ESD charged under charge conditions of a second set of charge conditions, the charge conditions of the second set of charge conditions configured to produce charge-related performance degradation below the model threshold; and comparing the CRA datasets to the NCRA datasets.  
26. (New) The non-transitory storage medium of claim 25, wherein the operations further comprise developing the aging model for the ESD, the developing comprising: acquiring a plurality of charge-related aging (CRA) datasets corresponding to the ESD, each CRA dataset comprising measurements of performance degradation observed in a first ESD charged under charge conditions of a first set of charge conditions, the charge conditions of the first set of charge conditions configured to produce charge-related performance degradation exceeding a model threshold; acquiring one or more non-charge-related aging (NCRA) datasets corresponding to the ESD, each NCRA dataset comprising measurements of performance degradation observed in a second ESD charged under charge conditions of a second set of charge conditions, the charge conditions of the second set of charge conditions configured to produce charge-related performance degradation below the model threshold; and comparing the CRA datasets to the NCRA datasets.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        November 22, 2022